        Case 2:18-cr-00292-DWA Document 23 Filed 11/05/18 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     )
                                             )
          v.                                 )     Criminal No. 18-292
                                             )
ROBERT BOWERS                                )


     RESPONSE TO GOVERNMENT’S MOTION FOR LEAVE TO FILE
                  DOCUMENTS UNDER SEAL

      Robert Bowers, through his attorneys, Assistant Federal Public Defenders

Michael J. Novara and Elisa A. Long, respectfully responds as follows to the

Government’s Motion for Leave to File Documents Under Seal.

1.    On November 2, 2018, the government filed a Motion for Leave to File

Documents Under Seal. (Doc. No. 18.)

2.    Mr. Bowers does not object to the government’s request.




                                Respectfully submitted,

                                s/ Michael J. Novara
                                Michael J. Novara
                                First Assistant Federal Public Defender
                                Pa. Attorney ID No. 66434

                                s/ Elisa A. Long
                                Elisa A. Long
                                Assistant Federal Public Defender
                                Pa. Attorney ID No. 79723




                                         1
